Case 5:17-cv-00089-RWS Document 183 Filed 12/20/18 Page 1 of 3 PageID #: 1326



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

 DIONDRAE WILLIAMS, ET AL,                       §
                                                 §
               Plaintiffs,                       § CIVIL ACTION NO. 5:17-CV-00089-RWS
                                                 §
 v.                                              § CONSOLIDATED CASE
                                                 §
 ROONEY TRUCKING, INC., ET AL,                   §
                                                 §
               Defendants.                       §


                                            ORDER

       Before the Court is Plaintiffs Diondre Williams, Xzavion Neal, Ashton Brown, Kyron

Saunders, Tyson Harper, Celeste Brown on behalf of T.A., a Minor Child, Ian Williams and

Craig Jackson on behalf of R.J., a Minor Child’s Motion for Relief from the Court’s Order of

October 9, 2018. Docket No. 169. Plaintiffs request relief pursuant to Federal Rule of Civil

Procedure 60(b)(1), arguing that their untimely submissions constitute excusable neglect that

should not deny them a portion of the recovery. Id. at 2–3. As explained below, Plaintiffs’

motion is DENIED.

       Federal Rule of Civil Procedure 60(b)(1) provides that upon motion and just terms, a court

may relieve a party from a final judgment, order, or proceeding for “mistake, inadvertence,

surprise, or excusable neglect.” FED. R. CIV. P. 60(b)(1). When determining whether there has

been excusable neglect, we review “all relevant circumstances surrounding the party’s omission.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). These

circumstances might include (1) “the danger of prejudice to the [non-movant],” (2) “the length of

the delay and its potential impact on judicial proceedings,” and (3) “the reason for the delay,

including whether it was within the reasonable control of the movant, and whether the movant
Case 5:17-cv-00089-RWS Document 183 Filed 12/20/18 Page 2 of 3 PageID #: 1327



acted in good faith.” Id. “Implicit in the fact that Rule 60(b)(1) affords extraordinary relief is the

requirement that the movant make a sufficient showing of unusual or unique circumstances

justifying the relief.” Pryor v. U.S. Postal Serv., 769 F.2d 281, 286 (5th Cir. 1985). A ruling

pursuant to Rule 60(b) is left to the “sound discretion of the district court.” Steverson v.

GlobalSantaFe Corp., 508 F.3d 300, 303 (5th Cir. 2007) (quoting Stipelcovich v. Sand Dollar

Marine, Inc., 805 F.2d 599, 604 (5th Cir. 1986)).

          Plaintiffs assert that their untimely submission of claim information sheets and supporting

documents for consideration by the Special Master was not “gross carelessness; Plaintiffs did

ultimately submit the claim information sheets and supporting documents as instructed by the

Court. Granted, the submissions were late--but they were made.” Docket No. 169 at 3. Plaintiffs

argue that the Court should consider “the totality of circumstances, specifically the public policy

implications of denying Plaintiffs a portion of the recovery as well as the rather harsh prejudice to

Plaintiffs.” Id. Plaintiffs also request the Court to consider “whether the motion was made within

a reasonable time, whether the interests in deciding the case outweighs the interest in the finality

of the judgment, whether the public interest is implicated, and the amount of money at stake.” Id.

(citing Hibernia Nat’l Bank v. Administracion Central Sociedad, 776 F.2d 1277, 1280 (5th Cir.

1985)).

          The Court already considered and rejected these arguments in its Order overruling

Plaintiffs’ objections. Docket No. 161 at 4. The Court also noted that “Plaintiffs’ counsel has not

provided the Court with any relevant claim information sheets, medical records or other associated

documents.” Id. That remains true. The Court is accordingly unable to follow Plaintiffs’ request

to consider the amount of money at stake. Considering the relevant circumstances surrounding

Plaintiffs’ failure to submit documents to the Special Master, Plaintiffs’ untimely objections to the



                                             Page 2 of 3
Case 5:17-cv-00089-RWS Document 183 Filed 12/20/18 Page 3 of 3 PageID #: 1328



Special Master’s Report and Recommendation, the continued failure to provide the Court with

relevant claim information sheets, medical records or other associated documents and the delay

and impact on the judicial proceedings, the Court does not find excusable neglect justifying relief

under Rule 60(b). Accordingly, Plaintiffs’ motion is DENIED.

     SIGNED this 20th day of December, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
